Name: Council Directive 81/527/EEC of 30 June 1981 on the development of agriculture in the French overseas departments
 Type: Directive
 Subject Matter: agricultural policy;  cultivation of agricultural land;  overseas countries and territories;  farming systems;  agricultural structures and production;  forestry; NA
 Date Published: 1981-07-20

 Avis juridique important|31981L0527Council Directive 81/527/EEC of 30 June 1981 on the development of agriculture in the French overseas departments Official Journal L 197 , 20/07/1981 P. 0038 - 0040COUNCIL DIRECTIVE of 30 June 1981 on the development of agriculture in the French overseas departments (81/527/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in order to attain the objectives of the common agricultural policy set out in Article 39 (1) (a) and (b) of the Treaty, special measures must be taken, at Community level, to remedy the situation in those agricultural areas where production conditions are particularly difficult; Whereas from 1980 onwards there can be no aid from the European Development Fund; Whereas the French overseas departments are very little developed compared with the other regions of the Community and are in a particularly unfavourable situation as regards agricultural yield and incomes, while the agricultural sector is the only one capable of playing a prominent part in the economic development of the said departments; Whereas the conditions and limits laid down in Articles 13 and 19 of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Directive 81/528/EEC (4), are not well-suited to the particular structural situation of the said departments; Whereas the objective should be to enable the structural development of these regions to catch up through measures having lasting effects on their agricultural economies; Whereas agricultural production in the said departments is seriously affected by a water supply situation which is distorted by an inadequate infrastructure in rural areas, and by soils which require much improvement before they can yield well or be efficiently exploited for forestry; (1) OJ No C 291, 10.11.1980, p. 83. (2) OJ No C 348, 31.12.1980, p. 6. (3) OJ No L 96, 23.4.1972, p. 1. (4) See page 41 of this Official Journal. Whereas measures to promote stockfarming and the diversification of crops must be encouraged; Whereas these measures concerned with underdevelopment should be expedited by means of Community aid; Whereas these objectives should be pursued by way of a multi-purpose common measure covering all the French overseas departments and constituting a special programme extenting over several years and submitted by the French Republic; Whereas it follows from the foregoing that the measures referred to above constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), HAS ADOPTED THIS DIRECTIVE: Article 1 1. With a view to promoting the development of agriculture in the French overseas departments, a common measure within the meaning of Article 6 (1) of Regulation (EEC) No 729/70, to be implemented by the French Republic, shall be introduced in the departments of RÃ ©union, Guadeloupe, Martinique and Guiana. 2. The conditions and limits laid down in Article 13 (2) and Article 19 (2) and (3) of Directive 72/159/EEC shall not apply to the operations covered by this common measure. Article 2 1. The Community's financial contribution may be used only in the framework of a programme implementing all the measures envisaged in the departments concerned. Such a programme for all the departments concerned or for one or more thereof shall be submitted to the Commission by the French Republic. 2. The Commission shall decide whether to approve the programme and any amendments thereto in accordance with the procedure laid down in Article 18 of Directive 72/159/EEC after consultation of the Committee of the European Agricultural Guidance and Guarantee Fund, hereinafter called the "Fund", on the financial aspects. Article 3 The object of the programme shall be to implement projects essential to the development of agriculture by means of: (a) collective irrigation operations, (b) improvements to agricultural infrastructure, (c) soil improvement, flood protection work and other protection work, (d) afforestation and the improvement of degraded forest, including the establishment of shelter belts and forest roads, provided that these operations guarantee an improvement in agricultural structures, (e) measures to encourage stockfarming, with particular emphasis on meat production, and the diversification of crops by promoting the cultivation of crops suited to production conditions and marketing possibilities. Article 4 1. The programme shall include: - a description of the current situation and requirements, - a description of the various measures envisaged, - the plan for financing the programme, - the scope of operations and the timescale envisaged for carrying out the programme, - the rules governing intervention by public authorities in carrying out the programme. 2. All the measures covered by this action must fall within the framework of the regional development programme where the French Republic is required to forward it to the Commission under Article 6 of Council Regulation 724/75 of 18 March 1975 establishing a European Regional Development Fund (3), as amended by Council Regulation (EEC) No 214/79 (4). (1) OJ No L 94, 28.4.1970, p. 13. (2) OJ No L 367, 31.12.1980, p. 87. (3) OJ No L 73, 29.3.1975, p. 1. (4) OJ No L 35, 9.2.1979, p. 1. Article 5 1. Expenditure incurred by the French Republic under the programme on the measures referred to in Article 3 shall be eligible under the Guidance Section of the Fund up to the following limits: - under Article 3 (a), up to 31 million ECU (A); - under Article 3 (b), up to 90 million ECU (A); - under Article 3 (c), up to 47 million ECU (A); - under Article 3 (d), up to 9 million ECU (A); - under Article 3 (e), up to 34 million ECU (A), of which a maximum of 10 % may be used for technical assistance. 2. The Guidance Section of the Fund shall reimburse to the French Republic 40 % of the eligible expenditure. Article 6 1. The duration of the common measure shall be not more than five years as from the date on which the programme is approved. 2. Before the period referred to in paragraph 1 expires, this Directive shall be reviewed by the Council acting on a proposal from the Commission. 3. The total estimated cost of the common measure to be borne by the Fund shall be 85 million ECU. 4. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Directive. Article 7 When the programme is approved, the Commission shall, by agreement with the French Republic, determine the manner in which it shall be kept informed periodically of the progress of the common measure. Article 8 1. Requests for reimbursement shall relate to expenditure incurred by the French Republic during one calendar year and shall be submitted to the Commission not later than 30 June of the following year. 2. Aid from the Fund shall be decided upon in accordance with Article 7 of Regulation (EEC) No 729/70. 3. The Fund may make advance payments on the basis of the method of financing adopted by the French Republic and in the light of the progress of the programme. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 9 This Directive is addressed to the French Republic. Done at Luxembourg, 30 June 1981. For the Council The President G. BRAKS